         Case 1:13-cv-00263-DCN Document 95 Filed 01/19/21 Page 1 of 4




All counsel listed on signature page




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

NORTHWEST ENVIRONMENTAL                         )
ADVOCATES, et al.,                              ) CASE NO. 1:13-cv-263-DCN
                                                )
       Plaintiff,                               ) JOINT MOTION FOR PARTIAL
                                                ) DISMISSAL
                       v.                       )
                                                )
THE ENVIRONMENTAL                               )
PROTECTION AGENCY,                              )
                                                )
       Defendant.                               )
                                                )
                                                )
                                                )
                                                )
                                                )


       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiffs Northwest Environmental

Advocates and Idaho Conservation League and Defendant the United States Environmental

Protection Agency (collectively the “Parties”), move the Court to enter the [Proposed] Stipulated

Order of Partial Dismissal attached hereto as Exhibit 1. This Motion is made following

settlement discussions involving the parties.

       As set forth in the [Proposed] Stipulated Order of Partial Dismissal, the parties

respectfully request that the Court retain jurisdiction over the claims addressed in the [Proposed]

Stipulated Order of Partial Dismissal only to enforce compliance with the terms of the Proposed

Order. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994).

       DATED: January 19, 2021
Case 1:13-cv-00263-DCN Document 95 Filed 01/19/21 Page 2 of 4




                     Respectfully submitted,

                     /s/ John H. Martin
                     John H. Martin, Colo. Bar No. 32667
                     Trial Attorney
                     U.S. Department of Justice
                     Environment & Natural Resources Division
                     Wildlife & Marine Resources Section
                     999 18th St., South Terrace Suite 370
                     Denver, CO 80202
                     (303) 844-1383 (tel)
                     (303) 844-1350 (fax)
                     Email: john.h.martin@usdoj.gov

                     Michele L. Walter, DC Bar 487329
                     Trial Attorney
                     U.S. Department of Justice
                     Environment and Natural Resources Division
                     Environmental Defense Section
                     999 18th St., South Terrace Ste. 370
                     (303) 844-1345 (tel)
                     (303) 844-1350 (fax)
                     Michele.walter@usdoj.gov

                     BART M. DAVIS
                     United States Attorney
                     CHRISTINE G. ENGLAND, Cal. Bar No. 261501
                     Assistant United States Attorney
                     District of Idaho
                     800 East Park Blvd., Suite 600
                     Boise, Idaho 83712
                     (208) 334-1211 (o)
                     (208) 334-1414 (f)
                     Email: Christine.England@usdoj.gov

                     Attorneys for Defendants

                     /s/ Allison LaPlante (by permission)
                      Kevin Cassidy (pro hac vice) (Oregon Bar No. 025296)
                      Allison LaPlante (pro hac vice) (Oregon Bar No. 023614)
                      Earthrise Law Center
                      Lewis & Clark Law School
                      10101 S. Terwilliger Blvd.
                      Portland, OR 97219
                      T: (781) 659-1696 (Cassidy)
                      T: (503) 768-6894 (LaPlante)

                               2
Case 1:13-cv-00263-DCN Document 95 Filed 01/19/21 Page 3 of 4




                      F: (503) 768-6642
                      cassidy@lclark.edu
                      laplante@lclark.edu

                      Lauren M. Rule (Idaho Bar No. 6863)
                      Advocates for the West
                      P.O. Box 1612
                      Boise, ID 83701
                      T: (208) 342-7024
                      F: (208) 342-8286
                      lrule@advocateswest.org

                      Attorneys for Plaintiffs




                                3
         Case 1:13-cv-00263-DCN Document 95 Filed 01/19/21 Page 4 of 4




                                   Certificate of Service

I HEREBY CERTIFY that on the 19th day of January, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following counsel for Plaintiffs to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Allison Michelle LaPlante   laplante@lclark.edu

Kevin M Cassidy     cassidy@lclark.edu

Lauren M Rule     lrule@advocateswest.org


       /s/ John H. Martin
       Attorney for Defendant




                                              4
